                                 United States District Court
                                 Southern District Of Texas

  United States of America,

                    Plaintiff,

  v.                                                  Case No. 4:15-cr-00591-2

  Marie Neba,

                   Defendant.

                        Reply To Government’s Response
                   To Neba’s Motion For Compassionate Release

       The Federal Bureau of Prisons, Marie Neba (“Neba”), and the Government all

agree that her metastatic cancer, which began in her breast before metastasizing in

her spine, is a terminal illness. Apparently, that is not enough. The Government’s

position is that it does not matter how sick Neba is because the sentence was

appropriate.

       The central idea motivating the power to grant compassionate release is that

the importance of ensuring justice should be tempered with mercy. Neba’s terminal

illness qualifies as an “extraordinary and compelling” reason for compassionate

release under 18 U.S.C. § 3582(c)(1)(A) and the applicable Sentencing Commission

policy statement (“Policy Statement”). See U.S.S.G. §1B1.13, n.1(A). “Metastatic

solid-tumor cancer,” is a specifically listed example of qualifying medical conditions.

Id. And Neba’s reasons for seeking compassionate release extend beyond her grim

prognosis. The previous caregivers for Neba’s young twin sons are incapacitated or




Reply to Government’s Response To
Neba’s Motion for Compassionate Release                                          Page 1 of 10
unavailable to take care of the boys. The family circumstances only compound the

extraordinary and compelling medical reasons for a sentence reduction.

       Additionally, The Policy Statement is crystal clear that Neba is not precluded

from seeking compassionate release just because the reasons for her motion were

“known or anticipated by the sentencing court.” U.S.S.G. §1B1.13, n.2. There is no

reason to consider Neba’s progressive metastatic cancer as ordinary and

uncompelling.

       The relevant question before the Court is whether the applicable 18 U.S.C.

§3553 factors support a compassionate release sentence reduction today. Neba is

does not pose a danger to anyone as a non-violent offender with no documented

substance abuse history. The crippling effect of Neba’s spreading cancer make this

clearer. A sentence sufficient, but not greater than necessary today is met by

reducing Neba’s sentence to time served and imposing a substantial period of

mandatory home confinement during supervised release.

                                          ARGUMENT

I.     Other caregivers are not available to care for Neba’s minor children
       contrary to the Government’s claim.

       Marie Neba is the proud mother of three children. Her oldest child, Claudel

Tilong is a 19-year-old college student; her youngest two are 8-year-old twin boys.

As part of her motion for compassionate release, Neba asserted that “the caregiver”

for the minor children was “incapacitated” and no other capable adult was available

to step in. (See ECF No. 313 at 8-9). Neba was the primary caregiver for the

children prior to her incarceration and Neba’s husband is currently a fugitive. (Id.).

Reply to Government’s Response To
Neba’s Motion for Compassionate Release                                      Page 2 of 10
Neba asserted that the people who had been taking care of the boys were no longer

able or willing to care for them. (Id.). 1On August 18th, the Government filed a

sealed filing with the Court responding partly to Neba’s motion. (ECF No. 319).

                                                        Neither Neba nor her counsel

                                                        are privy to the exact contents

                                                        of this filing. What is clear,

                                                        however, is that parts of the

                                                        sealed filing “call[] into

                                                        question the

                                                        representations…made…about

                                                        the unavailability of caregivers

                                                        for [Neba’s] children.” (ECF

No. 326 at 3). The Government appeared to claim that since there are distant adult

relatives living that Neba cannot demonstrate “the caregiver” for the children is

“incapacitat[ed]” as provided by the Policy Statement. U.S.S.G. §1B1.13, n.1(C). The

Government seemingly argued that 1) there are other adult familial caregivers

available, and 2) that Neba was lying in her compassionate release motion as a

result. This is just not true.

         Attached to this reply as Exhibit 1 is a redacted copy of the report of Doctor

Alexandria H. Doyle for the Court’s consideration. (Exh. 1). Doctor Doyle is a

clinical and forensic psychologist who interviewed all of Neba’s children and



1   Figure 1, Neba pictured with her three children during recent visitation.

Reply to Government’s Response To
Neba’s Motion for Compassionate Release                                         Page 3 of 10
performed various tests. (Exh. 1 at 1). Dr. Doyle reported that the children have

been shuttled between living situations since Neba was incarcerated. After two

months living with the first interim caregiver “the school raised concerns about the

hygiene of the children…” (Exh. 1 at 1). The next interim caregiver was unable to

watch after the children and they “went without food.” (Exh. 1 at 1).

       Although the boys did live with one family for 18 months, that family was

unable to care for the children anymore and gave Claudel “two weeks to prepare to

receive the children.” The boys had to go live with their sister in a college apartment

where they share a queen-size bed. (Exh. 1 at 1). According to Dr. Doyle, “there is no

one in the mother’s family to care for the children.” (Exh. 1 at 1). Dr. Doyle reports

that the family of Neba’s fugitive husband are “also not suitable to care for the

children.” (Exh. 1 at 1). The issues with the any of the siblings of Neba’s husband

assuming a caregiver role are plainly spelled out in Dr. Doyle’s report: one brother

lives in Cameroon and does not have permanent residence in this country; another

brother is handicapped; the third brother had one of his own children pass away as

a result of negligence in the home. (Exh. 1 at 1).

       Neba does not relish hashing out the unsuitability of distant relatives in open

court. But the Government’s assertion that other caregivers are available to assume

care of Neba’s minor children is patently false.

II.    Neba’s metastatic cancer is an extraordinary and compelling reason
       to grant compassionate release.
       The Government argues that Neba has not shown the existence of

extraordinary and compelling circumstances because: 1) Neba has not served


Reply to Government’s Response To
Neba’s Motion for Compassionate Release                                       Page 4 of 10
enough prison time, 2) Neba’s cancer was not unforeseen at the time of her

sentencing, and 3) granting compassionate release would give Neba a better

sentencing outcome than her attorney asked for at the sentencing hearing. (ECF

No. 314 at 12). The Government’s three arguments are unpersuasive.

       First, there is no requirement that the reasons put forward as extraordinary

and compelling be previously unknown. In fact, the Sentencing Commission Policy

Statement dictates the exact opposite conclusion:

       2. Foreseeability of Extraordinary and Compelling Reasons. For
       purposes of this policy statement, an extraordinary and compelling
       reason need not have been unforeseen at the time of sentencing in
       order to warrant a reduction in the term of imprisonment. Therefore,
       the fact that an extraordinary and compelling reason reasonably could
       have been known or anticipated by the sentencing court does not
       preclude consideration for a reduction under this policy statement.

U.S.S.G. § 1B1.13, n.2. It is unsurprising that the Government does not even

mention this authoritative agency policy which is directly on point. The plain

language of the Policy Statement shows that the Government is wrong.2

       Second, the Government argues that Neba cannot show extraordinary and

compelling reasons because she has “served a small fraction of her 900-month

sentence….” (ECF No. 314 at 13). According to the Government’s logic, doctors could

tell Neba she has 30 days left to live tomorrow and that would not be sufficient to

consider compassionate release. This is of course absurd. There is no requirement

that a defendant serve a particular amount of prison time for extraordinary and




2Additionally, as discussed below, Neba’s condition has significantly worsened since
her sentencing and this would be independently new information to rely upon.

Reply to Government’s Response To
Neba’s Motion for Compassionate Release                                      Page 5 of 10
compelling reason analysis. Congress included just this type of requirement for

inmates who seek a sentence reduction based on their elderly age. See 18 U.S.C.

§3582(c)(1)(A)(ii) (serve at least 30 years for eligibility if over 70). The Government

should not be allowed to superimpose a similar requirement into cases brought

under § 3582(c)(1)(A)(i).

       Third, it is entirely immaterial what length of sentence Neba argued was

appropriate at the time of original sentencing. Why would the length of sentence

Neba argued for at sentencing have any relation to Neba showing the existence of

extraordinary and compelling circumstances for compassionate release? It does not

and the Court should dismiss the Government’s arguments to the contrary. The

Sentencing Commission is charged by Congress with issuing policy statements on

the cases where a sentence reduction may be appropriate. The Policy Statement

provides examples of extraordinary and compelling medical reasons that are

virtually identical to Neba’s. U.S.S.G. §1B1.13, n.1(A)(i). Neba’s reasons pass the

statutory test.

III.   Neba’s condition is worsening and BOP is not providing proper
       treatment

       A copy of the results from Neba’s most recent PET/CT scan from August 22,

2019 is attached here as Exhibit 23 and incorporated by reference. The analysis

from the scan showed “elevated activity within several,” of the cancerous areas.

(Exh. 2). Simply put, Neba’s cancer is spreading through her spine and worsening.



3 Neba is filing complete copies of Exhibit 1, Exhibit 2, and Exhibit 3
simultaneously with this motion under seal.

Reply to Government’s Response To
Neba’s Motion for Compassionate Release                                        Page 6 of 10
(See Exh. 2). This is despite the treatment that Neba has been previously receiving

for her condition.

         As shown in Exhibit 3, Neba’s oncologist ordered a new hormone treatment

therapy to begin in September. The BOP did not implement the oncologist’s

recommended treatment plan in September. When Neba met with the oncologist

almost a month later, the doctor ordered that Neba receive hormone injections at an

outside facility on October 1st, October 15th, and October 30th. (Exh. 3). Neba

received the October 1st treatment. The BOP did not take Neba for the hormone

therapy on the other two days as required by the oncologist’s treatment plan. It is

unknown if the BOP has taken Neba for any further treatments outside the prison

since November 5th. Neba has complained about the timely provision of medical

care on multiple occasions to no avail.

IV.      §3553 Factors call for a sentence of time served with mandatory
         home confinement.

      A. Nature and Circumstances of Offense and History and
         Characteristics of the Defendant

         This factor points in favor of granting a sentence reduction. Neba’s personal

characteristics show that she is a first-time non-violent offender. She was by all

accounts a devoted mother. Neba is suffering from a terminal illness while in prison

and this factor points towards exercising discretion to reduce her sentence.

      B. Reflect seriousness of offense, promote respect for the law, and to
         provide just punishment.
         The Court should assess the § 3553 factors today anew and not in the same

light as when imposing a sentence for the first time. Neba has already been



Reply to Government’s Response To
Neba’s Motion for Compassionate Release                                        Page 7 of 10
sentenced to 900 months in prison. That certainly reflects seriousness of the offense.

Reducing Neba’s sentence to time served in light of her circumstances would not

undermine this important sentencing goal. Further, granting compassionate release

would ensure that this sentencing principle is satisfied because the punishment

Neba receives today should be just punishment. Justice requires more than

retribution.

   C. Affording adequate deterrence

       As previously mentioned, the Government has already received the general

deterrent effects of a 900-month sentence. Indeed, the Government acknowledges as

much in their response. A message has been sent to the healthcare community writ

large. Granting a sentence reduction would not undermine the general deterrence.

Others are not likely to commit healthcare fraud thinking that they too could later

receive relief based on developing a terminal illness. Similarly, the need for specific

deterrence would be served by reducing the sentence to time served and requiring a

lengthy period of home confinement. The Court has the authority to monitor Neba’s

interactions with other people convicted of crimes, restrict her movement through

GPS monitoring, and oversee her permissible use of electronics through standard

electronic monitoring software of devices. Specific deterrence would still be served.

   D. Protect public from future crimes

       Unfortunately, Neba is suffering from a terminal illness that she is not likely

to ever recover from. Her already limited future dangerousness is even lower under

these circumstances. Neba strongly objects to the Government’s assertion that she



Reply to Government’s Response To
Neba’s Motion for Compassionate Release                                       Page 8 of 10
has somehow continued to commit crimes during her incarceration. Neba has been

given no notice or opportunity to respond to these allegations which are not public.

Neba is an aging mother of three who simply wants to spend as much time as she

can for the remainder of her life with her children.

   E. Kinds of sentences available

       The Court is not required to set Neba free without conditions or keep her in

prison for 900 months. The Court knows this. The Court should fashion an

appropriate sentence with conditions to satisfy the Court as discussed previously.

Home confinement is a prime example and its availability points in favor of

compassionate release.

   F. Sentencing range available.

        This factor is not applicable to compassionate release analysis and the court

need not treat it as such. See 18 U.S.C. § 3582 (to the extent applicable). Neba’s

guideline range remains the same.

   G. Need to avoid unwarranted sentence disparities

       Granting compassionate release would avoid unwarranted sentencing

disparities among similarly situated offenders today. Neba’s 900-month sentence

was significantly greater than the average sentence to similarly situated

defendants. Neba is not arguing the original sentence is improper. Neba simply is

pointing out that this factor is neutral at worst.

                                          Conclusion




Reply to Government’s Response To
Neba’s Motion for Compassionate Release                                      Page 9 of 10
       The United States has made the decision to enact procedures which allow for

compassionate release. Mercy and not merely punishment are sometimes the most

important function of the justice system. Neba presents exactly the type of case where

compassionate release is most proper. The Court should grant Neba compassionate

release.



                                          Respectfully submitted,

                                          s/ Zachary L. Newland
                                          Zachary L. Newland
                                          Senior Litigation Counsel
                                          Brandon Sample PLC
                                          P.O. Box 250
                                          Rutland, Vermont 05702
                                          Phone: (802) 444-4357
                                          Fax:     (802) 779-9590
                                          Email: zach@brandonsample.com
                                          Texas Bar: 24088967
                                          https://brandonsample.com

                                          Counsel for Marie Neba


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served this

6th day of November 2019, via CM/ECF on all counsel of record.



                                          s/ Zachary L. Newland
                                          Zachary L. Newland




Reply to Government’s Response To
Neba’s Motion for Compassionate Release                                     Page 10 of 10
